Name: Council Regulation (EEC) No 1350/86 of 6 May 1986 fixing the flat-rate production aid and the guide price for dried fodder for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No LI 19/44 Official Journal of the European Communities 8.5.86 COUNCIL REGULATION (EEC) No 1350/86 of 6 May 1986 fixing the flat-rate production aid and the guide price for dried fodder for the 1986/87 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder (*), as last amended by Regulation (EEC) No 1349/ 86 (2), and in particular Articles 3 (3), 4 ( 1 ) and (3 ) and 5 (2) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parl ­ iament (4), Having regard to the opinion of the Economic and Social Committee ( 5), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the flat-rate production aid for dried fodder must be such as to bring about an improvement in the Community's protein supplies ; Whereas , under Article 4 of the said Regulation, a guide price must be set for certain dried fodder products at a level which is fair to producers ; whereas this price must be set for a standard quality representative of the average quality of dried fodder produced in the Community ; Whereas , under Article 5 (2 ) of Regulation (EEC) No 1117/78 , the supplementary aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas , in view of the characteristics of the market in question, the percentage should be set at 100 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117/78 and at 50 % for the products referred to in Article 1 (b), second indent, of that Regulation ; Whereas Articles 120 and 306 of the Act of Accession provide for the granting of the flat-rate production aid for dried fodder in Spain and Portugal ; whereas, pursuant to Articles 79 and 246 of the Act of Accession , the aid rates should be aligned at the beginning of the marketing year ; Whereas , under Articles 68 and 236 of the Act of Accession, prices in Spain and Portugal have been set at levels differing from that of the common prices ; whereas , pursuant to Articles 70 ( 1 ) and 238 ( 1 ) of the Act of Accession, the Spanish and Portuguese prices should be aligned with the common prices at the beginning of each marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the flat-rate production aid provided for in Article 3 of Regulation (EEC) No 1117/78 for the products referred to in Article 1 (b) and (c) of the said Regulation shall be fixed : (a) at 8,49 ECU per tonne for the Community of Ten, (b) at 1,21 ECU per tonne for Spain , (c) at 1,21 ECU per tonne for Portugal . Article 2 For the 1986/87 marketing year, the guide price for the products referred to in Article 1 (b), first indent, of Regulation (EEC) No 1117/78 shall be fixed : (a) at 178,92 ECU per tonne for the Community of Ten, (b) at 152,45 ECU per tonne for Spain , (c) at 178,92 ECU per tonne for Portugal . This price refers to a product with :  a moisture content of 1 1 % ;  a total gross protein content of 18 % of the dry weight. Article 3 For the 1986/87 marketing year, the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be : (') OJ No L 142 , 30 . 5 . 1978 , p. 1 . (2) See page 43 of this Official Journal . (J ) OJ No C 85 , 14 . 4 . 1986, p. 25 . (4 ) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( 5 ) Opinion delivered on 14 March 1986 (not yet published in the Official Journal). 8.5.86 Official Journal of the European Communities No LI 19/45  100 % for the products referred to in Article 1 (b), first indent, and (c) of that Regulation, and  50 % for the products referred to in Article 1 (b), second indent, of that Regulation . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1986 . For the Council The President P. H. van ZEIL